Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “fittings” (cl. 4, 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 12 recite the limitation "the motor.”  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helen et al (WO 2016008016 A1).

It should be noted that the recitation “for," "configured to," "arranged to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 


[AltContent: textbox (Aperture in a supporting arm & with a bottom opening)][AltContent: arrow][AltContent: textbox (Cone portion)][AltContent: arrow][AltContent: textbox (A ramp connected to the arm cover housing)][AltContent: textbox (The arm cover with a housing subtending the actuator )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotary actuator)][AltContent: arrow]
    PNG
    media_image1.png
    520
    501
    media_image1.png
    Greyscale




1. A separator for a crop harvester configured to harvest sugarcane, the separator comprising: 
a frame including an inlet and an outlet, the inlet configured to receive a sugarcane mat and the outlet configured to receive crop debris (inherent structure of the sugar cane harvester taught in pg. 1); 
a support arm extending laterally from the frame, the support arm including an aperture located at the frame (marked up); 
a fan assembly (4) operatively connected to the support arm, wherein the fan assembly includes a fan blade (13) and a rotary actuator (marked up) to drive the fan blade; and 
a cover fixedly connected to the support arm and subtending the rotary actuator (marked up), wherein the cover directs crop debris away from the rotary actuator (intended function is given).

2. The separator of claim 1 wherein the cover includes a housing (marked up) and a ramp connected to the housing (marked up), the housing defining a cavity to house the rotary actuator (shown/taught above) and the ramp defining a raceway to direct a cable from the aperture of the support arm to the motor (shown/taught above).

3. The separator of claim 2 wherein the housing includes a generally cylindrical portion (shown above) and a cone portion (marked up) fixed to the generally cylindrical portion.

coupled to the rotary actuator and the generally cylindrical portion includes an angled sidewall to accommodate the fitting (the angle shown above).

5. The separator of claim 4 wherein the support arm defines an opening at a bottom portion (marked up) thereof and the ramp substantially encloses the opening (shown above) to direct the cable from the aperture to the opening (shown/taught above).

[AltContent: arrow][AltContent: textbox (flange)]
    PNG
    media_image2.png
    274
    322
    media_image2.png
    Greyscale

wherein the flange engages the support arm to fix the flange to the support arm (shown/taught above).

7. The separator of claim 6 wherein the ramp includes a first sidewall and a second sidewall wherein each of the first sidewall and the second sidewall engage the support arm to fix the ramp to the support arm (as shown above, the ramp includes left & right sidewalls).

8. The separator of claim 7 wherein the ramp includes a bottom wall fixedly connected to the first sidewall and to the second sidewall, wherein each of the first sidewall and second sidewall include inclined edges coupled to the bottom wall.


The following are already addressed above, unless otherwise noted:

9. A sugarcane harvester for harvesting sugarcane, the harvester comprising: a cutter configured to cut sugarcane into a sugarcane mat; a primary extractor disposed adjacent to a sugarcane mat path, the primary extractor configured to remove crop residue from the sugarcane mat moving along the sugarcane mat path; an elevator including a conveyor to move the sugarcane mat to an end of the 
an extractor operatively connected to the elevator, the extractor including a fan housing having an arm extending laterally from a sidewall of the fan housing (as shown above, the top sidewall) and toward a center of the fan housing (shown above); and 
a fan assembly supported by the arm and configured to remove crop residue from the sugarcane mat at the end of the conveyor (intended use already addressed / taught above).

10. The sugarcane harvester of claim 9, further comprising a cover assembly, fixedly connected to the support arm and subtending a fan of the fan assembly, wherein the cover assembly directs crop debris away from the fan (see in re cl. 1).

11. The sugarcane harvester of claim 10, wherein the cover assembly includes a housing and a ramp connected to the housing, the housing defining a cavity to house the fan and the ramp defining a raceway to direct a cable disposed in the arm from the arm to the motor (see in re cl. 2).

12. The sugarcane harvester of claim 11, wherein the housing includes a generally cylindrical portion and a cone portion fixed to the generally cylindrical portion (see in re cl. 3).



14. The sugarcane harvester of claim 13 wherein the support arm defines an opening at a bottom portion thereof and the ramp substantially encloses the opening to direct the cable from the aperture to the opening (see in re cl. 5).

15. The sugarcane harvester of claim 14 wherein the cover includes a flange located at an opening of the generally cylindrical portion, wherein the flange engages the support arm to fix the flange to the support arm (see in re cl. 6).

16. The sugarcane harvester of claim 15 wherein the ramp includes a first sidewall and a second sidewall wherein each of the first sidewall and the second sidewall engage the support arm to fix the ramp to the support arm (see in re cl. 7).




The above apparatus is an inherent use of the method:

17. A method of harvesting sugarcane from a field of sugarcane with a sugarcane harvester, the method comprising: cutting sugarcane from the field to obtain a sugarcane mat of cut stalk and crop residue; delivering the cut stalk and the crop residue adjacently to a fan housing of the sugarcane harvester; supporting a fan with an arm extending laterally from the fan housing of the sugarcane harvester and toward a center of the fan housing; providing an air flow through the fan housing with a fan to remove the crop residue from the sugarcane mat; and directing the crop residue away from the fan with a cover assembly subtending the fan.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helen et al (WO 2016008016 A1), in view of Archibald (WO 0032026 A1).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In re cl. 9-16: 
Helen teaches the claimed invention, although limitations from the Specification/Drawings cannot be imported into the claims, if the “side” is further clarified, then it is not shown in the prior art.

Archibald teaches that it has been known to mount the extract fan in different ways (figs 1-4).


In re cl. 18-20: 

Helen teaches the claimed invention except using an electrical wire (for an obvious electric motor), as claimed below:

18. The method of clam 17 further comprising routing an electrical wire (not shown) through the arm and to the fan to provide power to the fan.

However Archibald teaches in pg. 11, ln 6-7, that it has been known the fan can be driven by various means (hydraulic, chain, belt).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick and choose the type of known means, including electric means & wires, for driving the Helen’s extractor fan, because it would not be outside skill to choose any appropriate means to drive the fan motor and simplify construction thereof. 



20. The method of claim 19 wherein the directing the crop residue away from the arm with the cover assembly includes directing the crop residue away from the arm with a portion of the cover assembly configured as a ramp (see cl. 2, 11).





Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Rollitt (3830046) teaches the claimed extraction fan side mounting (fig 2) or supporting arm(s) as claimed.
“(12) Motor 60 is supported within a cylindrical trash extraction duct 62 by three radial arms 64 through one of which passes the hydraulic supply line for the motor. The lower end of duct 62 opens into the housing 40 enclosing the top end of elevator 38.”  

Craig et al (2018/0116114) teaches mounting on a extraction fan to the side of the housing (fig 4).


Dommert et al (5092110) teaches the claimed invention:

[AltContent: textbox (an arm extending laterally from a sidewall of the fan housing)][AltContent: arrow]
    PNG
    media_image3.png
    516
    465
    media_image3.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671